



Exhibit 10.57


SIXTEENTH AMENDMENT TO OFFICE LEASE
For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, KBSII GRANITE TOWER, LLC, a Delaware limited liability company
("Landlord"), and ANADARKO PETROLEUM CORPORATION, a Delaware corporation
("Tenant") agree as of this 17th day of August, 2015 ("Effective Date") that:
1.Definitions. In this Sixteenth Amendment to Office Lease ("Sixteenth
Amendment"), the following terms have the meaning given:
A.Landlord: KBSII Granite Tower, LLC, a Delaware limited liability company, as
successor to Cumberland Office Park, LLC, a Georgia limited liability company,
as successor to Denver-Stellar Associates Limited Partnership, a Delaware
limited partnership.
B.Tenant: Anadarko Petroleum Corporation, a Delaware corporation.
C.Lease: Agreement of Lease dated July 30, 2002, between Denver-Stellar
Associates Limited Partnership, a Delaware limited partnership ("DSA"), and
Western Gas Resources, Inc. ("Original Tenant") ("Original Lease"), as amended
by:
(1)First Amendment to Lease, dated as of September 10, 2002, between DSA and
Original Tenant ("First Amendment");
(2)Second Amendment to Lease, dated as of July 23, 2004, between DSA and
Original Tenant ("Second Amendment");
(3)Third Amendment to Lease, dated as of November 1, 2004, between DSA and
Original Tenant ("Third Amendment");
(4)Fourth Amendment to Lease, dated as of December 31, 2004, between DSA and
Original Tenant ("Fourth Amendment");
(5)Fifth Amendment to Lease, dated as of April 20, 2005, between DSA and
Original Tenant ("Fifth Amendment");
(6)Sixth Amendment to Lease, dated as of May 18, 2005, between DSA and Original
Tenant ("Sixth Amendment");
(7)Seventh Amendment to Lease, dated as of June 15, 2005, between DSA and
Original Tenant ("Seventh Amendment");
(8)Eighth Amendment to Lease, dated as of November 15, 2005 ("Eighth
Amendment"), between Cumberland Office Park, LLC, a Georgia limited liability
company ("Successor Landlord"), as successor in interest to DSA, and Original
Tenant;








--------------------------------------------------------------------------------






(9)Ninth Amendment to Office Lease between Successor Landlord and Tenant,
successor in interest to Original Tenant, dated as of February 16, 2007 ("Ninth
Amendment") adding the Expansion Space (as defined below);
(10)Tenth Amendment to Office Lease dated September 11, 2007, between Successor
Landlord and Tenant ("Tenth Amendment");
(11)Eleventh Amendment to Office Lease dated November 9, 2007, between Successor
Landlord and Tenant ("Eleventh Amendment");
(12)Twelfth Amendment to Office Lease dated March 3, 2008, between Successor
Landlord and Tenant ("Twelfth Amendment");
(13)Thirteenth Amendment to Office Lease dated October 6, 2011, between Landlord
and Tenant ("Thirteenth Amendment");
(14)Fourteenth Amendment to Office Lease dated November 13, 2012, between
Landlord and Tenant ("Fourteenth Amendment");
(15)Fifteenth Amendment to Office Lease dated June 5, 2013, between Landlord and
Tenant ("Fifteenth Amendment");
(16)This Sixteenth Amendment.
D.     Premises: The premises are currently comprised of approximately 343,080
rentable square feet as more particularly described on Exhibit E attached to the
Fifteenth Amendment (the "Premises Schedule").


E.    Building Address:    Granite Tower
1099 18th Street Denver, CO 80202


F.     Expiration Date: April 30, 2018 ("Term").


G.    Capitalized Terms: Any capitalized term used in this Sixteenth Amendment
but not defined in this Sixteenth Amendment has the meaning set forth for such
term in the Ninth Amendment.


2.Controlling Lease Documents/Conditions. Except as specifically set forth in
paragraph 5 of the Ninth Amendment, as of the Effective Date, the term "Lease"
shall mean the Original Lease, plus the Ninth, Tenth, Eleventh, Twelfth,
Thirteenth, Fourteenth and Fifteenth Amendments. The First through Eighth
Amendments, inclusive, were terminated and replaced in their entirety by the
Ninth Amendment.


3.Extension Term. Subject to and upon the terms and conditions set forth herein,
the "Extension Term" shall mean a period of thirty-six (36) months commencing
effective as of May 1, 2018 ("Extension Term Commencement Date"), and expiring
on April 30, 2021. The






2

--------------------------------------------------------------------------------





Extension Term shall be subject to the same terms and conditions in the Lease,
as amended by this Sixteenth Amendment. "Original Term" shall mean the period
from the Commencement Date through the Extension Term
4.    Base Rent for the Extension Term. On the Extension Term Commencement Date,
and continuing for the duration of the Extension Term, Tenant shall pay Landlord
Base Rent for the Premises according to the following schedule:
 
Per Sq. Ft. (343,080 rsf)
 
Monthly Rent
 
Annual Base Rent
5-1-18 to 4-30-19
$34.00
 
$972,060.00
 
$11,664,720.00
5-1-19 to 4-30-20
$34.75
 
$993,502.50
 
$11,922,030.00
5-1-20 to 4-30-21
$35.50
 
$1,014,945.00
 
$12,179,340.00



5.     Base Year. In addition to paying Base Rent for the Premises during the
Extension Term as set forth above, Tenant shall also pay as "additional rent",
commencing on the Extension Term Commencement Date, an amount determined in
accordance with Paragraph 4 of the Original Lease as amended by the next
sentence. As of May 1, 2018, the "Operating Expense Base Amount", "Tax Base
Amount", for the Premises will be the dollar amounts of Operating Expenses and
Taxes, respectively, per rentable square foot calculated by Landlord for the
calendar year 2015, as they may be adjusted pursuant to subparagraph
4(a)(vii)(A) of the Original Lease. Landlord will advise Tenant in writing
promptly upon their determination. Commencing on May 1, 2018, Tenant will pay as
"additional rent" for the Premises, Tenant's Proportionate Share of the
increases, in Operating Expenses and Taxes, per rentable square foot of the
Premises, in excess of the Operating Expense Base Amount and Tax Base Amount,
respectively.
6.     Tenant Improvement Allowance. Tenant agrees to accept the Premise in its
current "as-is" condition, subject to Landlord's obligation to provide the
tenant improvement allowance ("Tenant Improvement Allowance") described in the
next sentence. The Tenant Improvement Allowance will be Two Million Seven
Hundred Forty-Four Thousand Six Hundred Forty Dollars ($2,744,640.00) based on
Eight Dollars ($8.00) per rentable square feet in the Premises. Construction of
the tenant improvements for the Premises shall be governed by Exhibit C to the
Ninth Amendment and payment of the Tenant Improvement Allowance by Landlord
shall be governed by the provisions of Article 9(a) of Exhibit C to the Ninth
Amendment. Notwithstanding the foregoing, however, Article 9(b) of Exhibit C to
the Ninth Amendment shall not apply. Paragraph 1(c) of the Ninth Amendment is
amended to provide that Karla Flowers is "Landlord's Representative" for the
purposes of the construction of the tenant improvements in the Premises.
Notwithstanding anything contained herein to the contrary, at any time from and
after the Effective Date, Tenant may elect in writing to Landlord to apply all
or any portion of the Tenant Improvement Allowance as credit against Rent due
under the Lease.
7.Renewal Option. Notwithstanding anything herein, the provisions of Article 12
of the Ninth Amendment shall continue to be applicable upon the expiration of
the Extension Term. For purposes of clarity, Article 30 of the Original Lease is
hereby deleted in its entirety.
8.Termination Option.    Upon the Effective Date, Paragraph 8 of the Thirteenth


3

--------------------------------------------------------------------------------





Amendment is deemed deleted in its entirety.
9.Broker. Each of Landlord and Tenant represents and warrants to the other that
neither has dealt with any broker or agent in negotiating this Sixteenth
Amendment except Newmark Grubb Knight Frank (Landlord's broker) and Cushman &
Wakefield of Texas, Inc. (Tenant's broker) (collectively, the "Brokers").
Landlord will pay any commission owed to the Brokers pw-suant to a separnte
agreement. Each of Landlord and Tenant will indemnify and hold the other
harmless from all damages paid or incurred by the other resulting from any
claims asserted against such party by brokers or agents claiming through the
other party.
10.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Tenant confirms that Landlord is in compliance
with the Lease provisions and that Tenant does not have any defenses, claims or
offsets against Landlord as of the Effective Date. As of the Effective Date,
Tenant waives and releases Landlord and its agents and employees, from any and
all claims, demands, damages, actions, causes of action, or suits of any kind or
nature whatsoever, known or unknown, arising out of or in connection with the
Lease and/or the use or occupancy of the Premises prior to the Effective Date.
Except as specifically modified in this Sixteenth Amendment, the Lease remains
in full force and effect. If there is any conflict between the terms and
provisions of this Sixteenth Amendment and the terms and provisions of the Lease
as amended by the Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth and
Fifteenth Amendments, the terms and provisions of this Sixteenth Amendment shall
govern.
11.Authority. Each of Landlord and Tenant represents and warrants to the other
that the person executing this Sixteenth Amendment on behalf of such party is
duly authorized to do so. As of the Effective Date, Tenant represents and
warrants to Landlord that (a) there are no subleases, assignments, or other
agreements between Tenant and any third party concerning or affecting the Lease
or the Premises or any portion thereof; and (b) Tenant has not assigned,
conveyed, pledged, or granted any interest in the Lease or any portion of the
Premises to any person or entity.
12.Notices. Upon the Effective Date, the notice addresses for Landlord and
Tenant shall be the following:
Landlord:
KBSII Granite Tower, LLC

c/o Transwestern
1099 18th Street, Suite 500
Denver, Colorado 80202
With a simultaneous
copy to:
Koll Bren Schreiber Realty Advisors, Inc.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Mark Brecheen, Senior Vice President


4

--------------------------------------------------------------------------------





and:
Moye White LLP
1400 16th Street, 6th Floor
Denver, Colorado 80202
Attn: Thomas M. List, Esq.
Tenant:
Anadarko Petroleum
John A. Frere, III
1201 Lake Robbins Drive
The Woodlands, Texas 77380
With simultaneous copies to:
Facilities Manager
Anadarko Petroleum Corporation
1099 l 8th Street, Suite 1800
Denver, CO 80202
and:
James P. Bailey, Jr.

Cushman & Wakefield of Texas, Inc.
1330 Post Oak Boulevard, Suite 2700
Houston, TX 77056
13.Anti-Terrorism Statute Compliance. Tenant hereby represents and warrants to
Landlord that Tenant is not: (1) in violation of any Anti-Terrorism Law; (2)
conducting any business or engaging in any transaction or dealing with any
prohibited Person, including the making or receiving or any contribution of
funds, goods or services to or for the benefit of any Prohibited Person; (3)
dealing in, or otherwise engaging in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13221; (4)
engaging in or conspiring to engage in any transaction that evades or avoids, or
had the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in any Anti-Terrorism Law; or (5) a Prohibited Person,
nor are any of its partners, members, managers, officers or directors a
Prohibited Person. As used herein, "Antiterrorism Law" is defined as any law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including Executive Order No. 13224 and Title 3 of the USA Patriot
Act. As used herein "Executive Order No. 13224" is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
"Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism" "Prohibited Person" is defined as (1) a person or entity that
is listed in the Annex to Executive Order 13224; (ii) a person or entity with
whom Tenant or Landlord is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, or (iii) a person or entity that is named
as a "specially designated national and blocked person' on the most current list
published by the U.S. Treasury Department Office Of Foreign Assets Control as
its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement
website or other official publication of such list. "USA Patriot Act" is defined
as the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001" (Public Law 107-56).


5

--------------------------------------------------------------------------------





14.Miscellaneous.
(a)Governing Law. The governing law of this Sixteenth Amendment and all
provisions hereunder shall be governed by and construed in accordance with the
laws of the State of Colorado.
(b)Complete Agreement. This Sixteenth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
(c)Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Sixteenth Amendment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
(d)Amendment. This Sixteenth Amendment may not be amended except in writing
signed by the parties hereto.
(e)Headings. The paragraph headings of this Sixteenth Amendment are for
reference only and shall not be deemed to alter or affect the meaning of the
terms hereof.
(f)Binding Effect. This Sixteenth Amendment becomes effective only upon the
execution and delivery by Landlord and Tenant.
(g)Time. Time is of the essence hereof.
(h)Survival. All covenants, agreements, representations and warranties as set
forth in this Sixteenth Amendment shall survive the termination of the Lease as
amended herein.
(i)Counterparts. This Sixteenth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixteenth Amendment
to Lease on the day and year first above written.
Signatures appear on following page.




6

--------------------------------------------------------------------------------






LANDLORD:
KBSII GRANITE TOWER, LLC, a Delaware limited
liability company
By:
KBS Capital Advisors, LLC, its Authorized Agent

By:
/s/ Mark Brecheen

Mark Brecheen, Senior Vice President 9/3/15
TENANT:
ANADARKO PETROLEUM CORPORATION,
a Delaware corporation
By:
/s/Authorized Signatory

Its:
Exec Vice President







7